Citation Nr: 0422225
Decision Date: 08/13/04	Archive Date: 10/04/04

DOCKET NO. 02-16 485                        DATE AUG 13 2004

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for residuals, cold injury, right hand.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a shoulder disorder.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right groin pain.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.

REPRESENTATION'

Appellant represented by: Mississippi State Veterans Affairs Board



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from September 1971 to September 1975 and from February 1978 to January 1985, as well as additional verified and unverified reserve component service. This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the veteran's claim of entitlement to service connection for a cold injury, right hand, and which denied requests to reopen claims for service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis. The veteran submitted a timely notice of disagreement with the denial of the claim for service connection for a cold injury, right hand, in April 2002. Following issuance of a statement of the case (SOC) in July 2002, the veteran's timely substantive appeal was received in October 2002.

During a personal RO hearing in December 2002, the veteran expressed disagreement with the RO's April 2002 denials of requests to reopen claims for service connection. The veteran's testimony was accepted as a timely notice of disagreement. Following issuance of a SOC in May 2003, the veteran's timely substantive appeal of the denials of requests to reopen claims for service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis was received in May 2003.

-2



A Travel Board hearing was conducted by the undersigned Veterans Law Judge in January 2004. The veteran requested that the cold injury claim include the left hand and presented testimony. The injury to the left hand has not been developed for review by the Board and is referred to the RO for appropriate action.

The issues of entitlement to service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1. The veteran's service medical records are incomplete, but support his contention that he incurred a cold injury to the right hand in service.

2. The veteran's complaints of residuals of a cold injury to the right hand in service are plausible.

3. Claims of entitlement to service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis were were denied by a rating decision issued in September 1995.

4. The evidence associated with the record since the September 1995 rating decision bears directly and substantially upon the matters under consideration, is neither cumulative nor redundant; this evidence, deemed credible, must be considered in order to fairly decide the merits of the claims.

CONCLUSIONS OF LAW

1. Resolving doubt in the veteran's favor, the criteria for service connection for residuals, cold injury, right hand, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

- 3 



2. The September 1995 rating decision that denied the claims of entitlement to service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis is final. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).

3. New and material evidence has been received to reopen the claims of entitlement to service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a cold injury to the right hand during his initial period of service. He also contends that he has submitted new and material evidence to reopen claims of entitlement to service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis.

Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. Regulations implementing the VCAA have been enacted. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)]. The VCAA does not, however, require the Board to reopen previously-denied claims in the absence of new and material evidence.

In this case, the claim of entitlement to service connection for residuals, cold injury, right hand, has been resolved in the veteran's favor. Each request to reopen a claim

- 4



of entitlement to service connection, including the requests to reopen claims of entitlement to service connection for a cervical spine disorder, a shoulder disorder, right-groin-pain;-and arthritis, has been granted, and each reopened claim is addressed in the REMAND appended to this decision. Each issue before the Board on appeal has been decided in the veteran's favor. Therefore, further discussion of VA's actions in compliance with the VCAA is not required, as no outcome which is more favorable to the veteran could be obtained by remanding any claim for further action to comply with the VCAA.

1. Claim for service connection for residuals, cold injury, right hand

Applicable laws and regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease. 38 U.S.C.A. § 1110.

Certain diseases, including arthritis, which have been identified by statute or regulations as "chronic" and which become manifest to a degree of at least 10 percent within an applicable presumptive period, usually one year after service discharge, shall be considered to have been incurred in or aggravated by service, notwithstanding that there is no record of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1112(b), 1113; 38 C.F.R. §§ 3.307, and 3.309(c). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F .R. § 3.303(d).

If there is no evidence of a chronic condition during service, or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. See 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Evidence of a chronic condition must be medical, unless it

- 5 



relates to a condition to which lay observation is competent. See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Factual background

In this case, the veteran's service medical records are incomplete. Although original service medical records were obtained during the pendancy of this claim, in March 2000, none of the additional records pertain the veteran's period of service from September 1971 to September 1975. Official confirmation of this period of service is shown by several documents from the National Personnel Records Center, but no service medical records for this period of service have been associated with the claims file. Thus, it is clear that, despite several attempts to obtain the veteran's service medical records, the service medical records associated with the claim file are incomplete.

At his Travel Board hearing in January 2004, the veteran testified that, in about November 1971, during his first period of service, while stationed at Fort Campbell, Kentucky, his hands were exposed to the cold when he completed a basic training test without gloves. He testified that, on arrival to his next assignment, at Fort Belvoir, Virginia, his hands swelled up and blistered, and he continued to have pain in the right hand when exposed to the cold. He indicated that, at some point during service, he was placed on a profile to preclude him from being exposed to the cold. During his testimony, the veteran pointed out faded scars on his hands which he testified had resulted from the swelling and blistering in his hands following the cold injury.

Although no records of the veteran's first period of service have been obtained, records from the veteran's second period of service, dated in January 1979, reflect that the veteran complained of frostbite of the right hand. He provided a history at that time of a cold injury in 1971. The veteran complained of intermittent swelling at temperatures of approximately 45 degrees. Although there was no evidence of new acute injury, the physician recommended that the veteran be placed on profile. In September 1979, the veteran again sought medical treatment for complaints of recurrent swelling of the hands, worst in the right hand, due to cold temperatures.

- 6



The veteran again provided a history of initial cold injury in 1971 and a profile precluding exposure to cold in 1975.

The examiner who conducted an August 200 1 VA examination noted that May 1999 VA outpatient treatment records reflect that the veteran provided a history of cold injury in service. At that time, he reported that he had tingling and pruritis if he handled cold metal in cold weather. The impression was past history of probable cold injury. On examination, the veteran reported that his hands were very sensitive to the cold, and would swell and itch in the winter. He reported that temperatures of 45 degrees or less cause these symptoms and interfered with his job as a maintenance worker, forcing him to take a security job instead.

The August 2001 examination disclosed that the veteran's hands were normal temperature and color. There was no edema or atrophy. There was normal hair growth. There was no evidence of fungal infection. There were no scars. There was a nodule on the distal phalanx of the right index finger. The examiner concluded that, in addition to degenerative changes on radiological examination and bilateral carpal tunnel syndrome, the veteran had "[h]istory of freezing cold injury to bilateral hands with residuals as described."

Analysis

Even though the veteran's service medical records for the period of service in which he contends that he sustained a cold injury to the right hand are not available, he gave a ,history of cold injury during treatment in service in January 1979 and September 1979. These treatment notes are consistent with the veteran's testimony at his January 2004 Travel Board hearing and his statements during August 2001 VA examination. There is no evidence of record that contradicts the veteran's statements or testimony. The absence of the service medical records, which might provide documentation of the claimed cold injury cannot, as a matter oflaw, serve as evidence against the claim, since those records were not in the veteran's possession. The veteran's testimony that he incurred a cold injury is credible and consistent with all the relevant records.

- 7



The examiner who conducted the August 2001 VA examination did not specifically state whether there was objective clinical evidence of current residuals of a cold injury to the right hand. The examiner assigned a diagnosis of "history" of cold injury "with residuals as described above" without indicating whether the residuals described included current residuals, or whether the residuals were by history only. It appears to the Board that the examination report reflects an opinion that the examiner found the allegation of cold injury and the recitation of subjective complaints of residuals of that cold injury plausible. As such, the Board interprets the opinion provided as placing the evidence that there are current residuals of a cold injury to the right hand in equipoise. Resolving the evidence in equipoise in the veteran's favor, as directed by the provisions of 38 U.S.C.A. § 5107(b), the Board finds that the criteria for an award of service connection for residuals of a cold injury, right hand, have been met.

2. Requests to reopen claims of entitlement to service connection

By a September 1995 rating decision, the RO denied claims for service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis. In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. New and material evidence means evidence not previously received which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a).

The veteran does not have to demonstrate that the new evidence would probably change the outcome of the prior denial. Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

- 8 



The standard for new and material evidence was amended in 2002. See 38 C.F.R. § 3.156(a) (2002). However, that amendment applies only to claims to reopen received on or after August 29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001). Since this claim was received in July 2001, before that date, the law in effect when the claim was filed is applicable. That is the standard discussed.

The additional evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

At the time of the September 1995 rating decision, the evidence before the RO apparently included copies of service medical records from the veteran's period of service from 1978 to 1985. Original service medical records are associated with the claims file in envelopes dated as received in March 2000. These originals appear to be the records previously obtained. The RO also had before it records reflecting that the veteran served in the National Guard for many years, and clinical records from the reserve component limited to 1993. In addition, the veteran submitted VA clinical records dated from May 1991 to January 1996, a private medical statement dated in 1996 and private clinical records dated in March 1986, and billing forms reflecting private clinical treatment in 1985 and 1988.

Since that time, additional evidence consisting of VA clinical treatment records, the report of VA examination conducted in August 2001, a private medical opinion submitted in January 2004, and the veteran's testimony, both at a personal hearing conducted in December 2002 and at a Travel Board hearing in January 2004, have been received.

The private medical opinion submitted in January 2004 is to the effect that the veteran manifested chronic arthritis disability within 13 months after his service separation. His testimony is also to that effect and that such disability has remained chronic. Current treatment records reflect diagnoses of arthritis of several joints. The veteran's testimony that he had chronic manifestations of the claimed joint pain

-9



and arthritis following service is consistent with the current clinical records and consistent with his prior contentions.

Although the veteran's testimony includes contentions that are similar to the contentions raised following the September 1995 rating decision, the veteran's testimony includes details not previously provided. In addition, the veteran's testimony makes it clear that he believes that identified records, which have not yet been requested or located, might substantiate his claims.

For purposes of determining whether new and material evidence has been submitted, the veteran's testimony must be presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). As the veteran's testimony relates to symptoms he experienced and when he recalls experiencing them, he is competent to make those assertions. The veteran's testimony appears consistent with other evidence of record. As such, his testimony is presumed credible.

Thus, new and material evidence has been received to reopen the claims of entitlement to service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis. Once a claim has been reopened, the Board must determine whether all duties to assist the veteran to develop the claim have been met. If so, then the claim may be decided on the merits. In this case, as discussed below, further action is required in order to meet the duty to assist. The reopened claims of entitlement to service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis are addressed in the REMAND appended to this decision.

ORDER

The claim for service connection for residuals, cold injury, right hand, is granted.

- 10



The appeals to reopen claims of entitlement to service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis are granted, and those claims are reopened; the appeals-are granted to that extent only.

REMAND

The veteran contends that he has a chronic cervical spine disorder, a shoulder disorder, right groin pain, and arthritis as the result of his activities as a kick boxer in service. The veteran has requested VA examination and medical opinion regarding the etiology and onset of these disorders. The veteran should be afforded such assistance with the development in view of the reopened claims.

The veteran contends that additional service medical records, reserve component records, and private clinical records may be available to support his claims. Further attempts to obtain such records should be made.

The veteran's claim for service connection for right groin pain, which he alleges has now been diagnosed as pain due to arthritis of the hip, appears to overlap with the veteran's claim for service connection for arthritis. The veteran should be requested to clarify his claims in this regard and the usual actions to ensure compliance with the VCAA should be accomplished as set forth below. Accordingly, the case is REMANDED for the following actions:

1. The veteran and his representative should be asked to clarify in writing whether the veteran's claim for service connection for arthritis includes a claim for service
connection for arthritis of the hips, and ask him to clarify how the claim for service connection for right groin pain differs from his claim for service connection for arthritis, if he is contending that his right groin pain is a manifestation of arthritis of the hip or bilateral hips.

- 11 



2. The RO should notify the veteran of what information and evidence is required to substantiate his claims for service connection for a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis, and which portions of the information and evidence he is responsible for and what information and evidence VA will assist him to obtain or develop. The veteran should also be advised that he may submit additional clinical records, medical opinions, or statements which will assist him to substantiate his claims, and that evidence reflecting a cervical spine disorder, a shoulder disorder, right groin pain, or arthritis proximate to service would be the most persuasive evidence to substantiate his claims. He should be advised to provide VA with any evidence in his possession that pertains to the claim.

3. The RO should afford the veteran another opportunity to submit alternative evidence regarding the onset of a cervical spine disorder, a shoulder disorder, right groin pain, and arthritis, including pharmacy records, prescription records, records of medical expenses, employment clinical records or examinations, reports of examinations for purposes of education or insurance, statements from co-workers, friends, or others who may have observed relevant symptoms, or any other evidence that might substantiate the veteran's contentions.

4. The veteran should be afforded the opportunity to provide an address for Cooper Tire Company, Tupelo, Mississippi, or for any other employer who might have medical records that might substantiate any claim on appeal.

- 12 



He should also be afforded the opportunity to identify any and all providers who he has reason to think may have additional reports of examinations of the spine, shoulders, and hips, especially any MRI, CT scan, myelogram, or reports of other radiologic examination of the joints, especially proximate to the veteran's service discharge in 1985, but to include any recent facilities affording pertinent treatment such as the Memphis V A Medical Center and any other V A facility.

5. Records from each period of the veteran's active service should again be sought from the National Personnel Records Center (NPRC), including clinical records from Fort Belvoir, Virginia, from the veteran's first period of service, and any records of the veteran's activities as a kick-boxer while in the military, including non-clinical records such as administrative records, personnel records, or records of special travel, athletic competitions, records of personnel evaluations, and the like. If NPRC is unable to locate any additional records, or if the records have been destroyed, ask for specific confirmation of that fact.

The RO should make an additional attempt to verify and obtain all records pertaining to the veteran's reserve service in the Mississippi Army National Guard from approximately 1985 to 1994. Records should be requested from NPRC, through the Army Reserve Liaison Officer at NPRC, and copies of any available personnel records showing the veteran's exact dates, units, and locations of active and inactive duty training for the years 1985 to 1994 should be requested. The United States Army Reserve Personnel Command

- 13 



(ARPERSCOM) or U.S. Army Reserve Components Personnel and Administration Center, each in St Louis, Missouri, should also be requested to provide any records (clinical, personnel, administrative, or other) for the veteran. If complete records of the veteran's ANG service are not located by those agencies, records should be requested from the Army Reserve Personnel Center (ARPERCEN), Fort Hood, Texas, and then from the veteran's Mississippi Air National Guard unit, the 185th Aviation Battalion, Tupelo, Mississippi, and the Office of the Adjutant General, Mississippi. If complete records are not located through those requests, the veteran should be afforded the opportunity to identify locations where he received military clinical treatment during reserve component service, and those facilities should be directly contacted to request records. Any other locations where it is determined that the veteran's reserve component administrative, clinical or payroll records might be located, such as the Defense Finance and Accounting Service, should be contacted. If no additional reserve records can be found, or if they have been destroyed, confirmation of that fact should be associated with the claim folder.

6. The veteran should be afforded VA examination(s) of the joints, especially of the cervical spine, the shoulders, and the hips, to determine the etiology and onset of arthritis, a cervical spine disorder, a groin disorder, or shoulder disorder. The relevant portions of the claims folder, to include the service medical records and post-service VA examinations and post-service clinical records related to the joints should be reviewed by the examiner prior to examination. All indicated tests and studies should be performed, and all pertinent

- 14



findings should be reported in detail. The examiner should assign a diagnosis for any joint disorder, cervical spine disorder, groin disorder, or shoulder disorder present. The examiner should state whether it is at least as likely as not (50 percent likelihood or greater) that:

( a) the veteran has a current cervical spine disorder that was incurred in, manifested in, or is etiologically due to his service or any incident thereof;
(b) the veteran has a current shoulder disorder that was incurred in, manifested in, or has been chronic and continuous since service, or is etiologically due to his service or any incident thereof or is secondary to a service-connected disability;
( c) the veteran has a current groin disorder that was incurred in, manifested in, or has been chronic and continuous since service, or is etiologically due to his service or any incident thereof or is secondary to a service-connected disability; and,
(d) the veteran has a current joint disorder manifested by right groin pain that was incurred in, manifested in, or has been chronic and continuous since service, or is etiologically due to his service or any incident thereof or is secondary to a service-connected disability.

7. After all necessary development described above has been conducted, the veteran's claims should be readjudicated. If any decision remains adverse to the veteran, he and his representative should be furnished a supplemental statement of the case. The veteran and his representative should be afforded an appropriate period of time for response.

- 15 



Thereafter, the case should be returned to the Board, if in order. The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707( a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	CHARLES E.HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

- 16




